DETAILED ACTION
Applicant: KONO, Hiroshi & MURAKAMI, Satoshi
Assignee: Rigaku Corporation
Attorney: Dennis M. Hubbs (Reg. No.: 59,145)
Filing: Amendment filed 18 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 are currently pending before the Office. Claims 1-7 were previously rejected for indefiniteness (§112(b)) but otherwise indicated allowable.  Claims 1 and 6-7 have been amended to make them definite.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 18 February 2021, with respect to §112(b) rejections have been fully considered and are persuasive in that the claims have been amended, in accordance with the suggestions provided by the Examiner, to make the claims definite.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1, 6, and 7, the closest prior art references are:
Yamagami et al. – which discloses an X-ray fluorescence spectrometer including a vapor phase decomposition apparatus for measuring a surface of a substrate (Yamagami et al.: Figs. 1A-1B; Abstract).  However, Yamagami et al. fails to disclose a calculation unit configured to calculate a  of the thin film or the coating mass calculated by the calculation unit, and it fails to disclose correct, based on the density, the determined vapor phase decomposition time.
Rigaku – which discloses irradiating a sample with an oxide film with primary x-rays to determine the thickness of the oxide film and making correlations between thickness and intensities based on calibration measurements (Rigaku: Pg. 2, ¶1; Pg. 3).  However, Rigaku fails to disclose a control portion configured to determine a vapor phase decomposition time based on the film thickness of the thin film or the coating mass calculated by the calculation unit and it fails to disclose correct, based on the density, the determined vapor phase decomposition time.
Kim et al.– which discloses a method for measuring film thicknesses with x-rays with an intensity equation taking into account density of the thin film layer (Kim et al.: Fig. 1; ¶¶24-31).  However, Kim et al. fails to disclose a vapor phase decomposition portion configured to perform vapor phase decomposition on the thin film (claims 1 & 7) or measurement sample (claim 6) and it fails to disclose determining a vapor phase decomposition time.
Sako et al. – which discloses an X-ray analyzing apparatus with gas density compensation (Sako et al.: Figs. 1-2).  However, Sako et al. fails to disclose a calculation unit configured to calculate a density of the thin film, it fails to disclose vapor phase decomposition, it fails to disclose a control portion configured to determine a vapor phase decomposition time based on the film thickness of the thin film or the coating mass calculated by the calculation unit, and it fails to disclose correct, based on the density, the determined vapor phase decomposition time.
Wu et al. (US Pub. 2017/0072378) – which discloses a total reflection X-ray fluorescence method including a vapor-phase decomposing part and pretreatment device to dissolve a material on a substrate surface (Wu et al.: ¶¶20-22) and discloses that the time of vapor phase decomposition depends on the film thickness (¶65).  However, Wu et al. fails to disclose an X-ray spectrometer configured to calculate a density of the thin film present on a surface of a measurement sample and it fails to disclose a control portion configured to determine a vapor phase decomposition time based  of the thin film or the coating mass and correct, based on the density, the determined vapor phase decomposition time
Furthermore, there isn’t any teaching or motivation for an X-ray analysis system (claim 1), an X-ray spectrometer (claim 6), or a vapor phase decomposition apparatus (claim 7) including an X-ray spectrometer configured to calculate a film thickness or a coating mass of a thin film and a density of the thin film present on a surface of a measurement sample, a vapor phase decomposition portion configured to perform vapor phase decomposition on the thin film; and a control portion configured to determine a vapor phase decomposition time based on the film thickness of the thin film or the coating mass and correct, based on the density, the determined vapor phase decomposition time, in combination with the other claimed elements.  Claims 2-5 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884